' PER CURIAM.
This is an appeal from an order of the District Court entered June 15, 1936, giving the State of California priority for gasoline taxes over the claims of F. R. Kenney and L. W. Wickes, which were secured by trust deed, as to all amounts which accrued before the execution and recordation of the trust deed and giving the appellees priority as to their indebtedness secured by the trust deed, over gasoline taxes subsequently accruing to the state. After the order of the trial court, this court considered the question involved herein and held that the state was entitled to priority over private liens perfected before the accrual of the tax. Berryessa Cattle Co. v. Sunset Pacific Oil Co. (Sunset Pacific Oil Co. v. State of California) (C.C.A.) 87 F.(2d) 972. Upon the authority of that decision the order of the trial court *538is reversed with instructions to modify the order by giving the state preference over-the claims of appellees F. R. Kenney and L. W. Wickes secured by trust deed.
Reversed.